DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
 Claims 1-3,7-18 and 21-25 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-3 and 7-18, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the main body comprises a base portion and a longitudinal support portion, the flexible display screen is fixed to the longitudinal support portion, wherein the main body further comprises: a clamping mechanism, disposed on the longitudinal support portion; wherein the flexible display screen is fixed to the longitudinal support portion by the clamping mechanism, wherein a surface of the clamping mechanism for contacting an object to be clamped comprises a cushion  " in combination with the remaining limitations of the claim 1. 
 Regarding claims 21-22, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a clamping mechanism, disposed on the longitudinal support portion, wherein the flexible display screen is fixed to the longitudinal support portion by the clamping mechanism, wherein the longitudinal support portion comprises a first cavity which is hollow, the first cavity comprises an opening, and the clamping mechanism is located at the opening, wherein the power device comprises: an electric motor, disposed in the first cavity of the longitudinal support portion and configured to drive the clamping mechanism to swing" in combination with the remaining limitations of the claim 21. 

Regarding claims 23-25, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach“wherein the main body comprises a base portion and a longitudinal support portion, and the flexible display screen is fixed to the longitudinal support portion, wherein the power device comprises a blower, the blower is disposed on the base portion, and the blower and the base portion are configured to be an integral structure " in combination with the remaining limitations of the claim 23. 


 	Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848